Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant canceled claims 1-55.  Claims 56-68 are pending. In the response of 1/17/2022, Applicant amended claims 56, 58-63 and 68 and canceled claims 57 and 64-67.  Therefore claims 56, 58-63 and 68 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/17/2022, with respect to the rejection(s) of claim(s) 59-60 and 68 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Applicant’s arguments, see Remarks, filed 1/17/2022, with respect to the provisional rejection(s) of claim(s) under non-statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
CLAIM INTERPRETATION NOTE: Regarding the claim 56 limitation “wherein said sensor sub is removably connected below a top drive of the tubular handling system and replaces a saver sub”:  To the person of ordinary skill in the art a saver sub is and includes: 
A short length of drill collar that has male threads on one end and female on the other. It is screwed onto the bottom of the kelly or topdrive and onto the rest of the drillstring. When the hole must be deepened, and pipe added to the drillstring, the threads are unscrewed between the saver sub and the rest of the drillstring, as opposed to between the kelly or topdrive and the saver sub. This means that the connection between the kelly or topdrive and the saver sub rarely is used, and suffers minimal wear and tear, whereas the lower connection is used in almost all cases and suffers the most wear and tear. The saver sub is expendable and does not represent a major investment. However, the kelly or topdrive component threads are spared by use of a saver sub, and those components represent a significant capital cost and considerable downtime when replaced. (Schlumberger Oilfield Glossary: https://glossary.oilfield.slb.com/en/terms/s/saver_sub) (Emphasis Added)) 

Moreover, the instant specification, ¶0030, discussing a sensor sub replacing a saver sub states:
The new sensor sub 2 will be dimensioned so that it can be a replacement for the saver sub 6 as shown in FIG. 2. Since the sensor sub 2 is now replacing the saver sub 6, the sensor sub 2 must have a replaceable connection 8 on its bottom end (the high wear component) to be cost effective (Emphasis Added)

Thus, when used to replace a saver sub the sensor sub of the instant Application provided the same functionality as a saver sub with the addition of sensor functionality.  Hadi, ¶0015, discloses “using an instrumented saver sub that may be utilized with any of a variety of differently arranged top drives.”  Consequently, Hadi discloses “wherein said sensor sub is removably connected below a top drive of the tubular handling system and replaces a saver sub” .  

Allowable Subject Matter
Claims 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the sensor claim 62, “wherein the battery holder comprises one or more serrated contacts formed on the removable end cap to grip the battery electrical terminal.”
Claim 63 depends from claim 62 and therefore would also be allowable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56 and 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Hadi (US Pub. 2018/0187539 A1)(hereinafter Hadi).
Regarding claim 56, Hadi discloses a sensor sub for use in a tubular handling system, (Hadi, Figs. 2A-4 and ¶0028; FIG. 2A, a side view cross-section of an exemplary instrumented saver sub 150 according to one or more aspects of the present disclosure; ¶0031; the saver sub 150 also includes a slip ring 226 to transfer power and commands between a control circuit 220; ¶0047; The saver sub 150 illustrated in FIG. 3 also includes a slip ring 226 to transfer power and commands between a control circuit 220 in the body (male portion 312 illustrated in FIG. 3) of the saver sub 150. ¶0053; The control circuit 220 includes a processor 402, a memory 404, a battery 406, a transceiver 408, one or more sensors 410, a matching module 412, and a damping module 414.)
 wherein said sensor sub is removably connected below a top drive of the tubular handling system (Hadi, Fig. 1 and ¶0019; A quill extending from the top drive 140 is attached to a saver sub 150 configured according to embodiments of the present disclosure, which is attached to a drill string) 
and replaces a saver sub (Hadi, Figs. 2A-3 and ¶0015; the present disclosure include a drilling rig apparatus for mitigating stick-slip using an instrumented saver sub that may be utilized with any of a variety of differently arranged top drives; ¶0046; At the proximal end 206, a box 218 is threaded to threadably engage with a pin of the quill 145. At the distal end 208, a pin 222 is ) 
said sensor sub comprising a sensor sub sensor, for collecting raw data relating to operation of the tubular handling system, (Hadi, Figs. 2A-4 and ¶0059; The sensor(s) 410 may include one or more sensors integrated with, or coupled to, the saver sub 150. For example, the sensors 410 may include an axial load sensor that detects the load on the saver sub 150 between the top drive 140 and the drill string 155. Another sensor may include a rotary RPM sensor to sense rotations of the drill string 155 at the saver sub 150. Another sensor may include a rotary torque sensor that is configured to detect a value or range of the reactive torsion of the saver sub 150 (and/or the drill string 155 at the interface to the saver sub 150))
digitizes said raw data (Hadi, ¶0054; The processor 402 may have various features as a specific-type processor. For example, these may include a central processing unit (CPU), a digital signal processor (DSP),)
and transmits the raw data to a remote receiver hub. (Hadi, Fig. 4 and ¶¶0066-0068; Further, the human machine interface 422 may include a user interface 426 with a simplified display 424 or, in some embodiments, not include the display 424…The display 424 may be used for visually presenting information to the user in textual, )
Regarding claim 58, Hadi discloses wherein the digitized data is received by the receiver hub via a remote antenna. (Hadi, ¶0068; … the user interface 426 and/or other components within the scope of the present disclosure support operation and/or monitoring from stations on the rig site as well as one or more remote locations with a communications link to the system, network, LAN, WAN, Internet, satellite-link, and/or radio, among other means.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of McLaughlin (US Pub. 2006/0142945 A1)(hereinafter McLaughlin)
Regarding claim 59, Hadi discloses said sensor sub being powerable by one or more commercially available lithium batteries. (Hadi, ¶0032; As another alternative, the saver sub 150 may rely upon a battery for power that is replaced when it runs out; ¶0057; The battery 406 may be any appropriately-sized battery (or other power source), such as a button cell battery to name an example. Generally, the battery 406 may be any power source capable of providing sufficient current to power the components of the saver sub 150 for a period of time.) While Hadi discloses the use of any appropriate battery, Hadi does not specifically disclose lithium batteries.  McLaughlin, also in the area of drill pipe tool sensing, however, discloses the limitation. (McLaughlin, ¶0026; Each battery 52 may be a lithium battery having a voltage of 3.2 to 6.0 VCC.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Hadi with the known technique of the batteries being lithium batteries, as taught by McLaughlin, since as demonstrated by McLaughlin, they are a known appropriate battery type for use with drill pipe tools. (McLaughlin
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of McLaughlin in view of Greening et al. (US Pub. 2015/0176390 A1)(herein after Greening)
Regarding claim 60, neither Hadi nor McLaughlin specifically discloses comprising a battery holder for housing batteries in a hazardous environment, wherein said batteries are replaceable within the battery holder the battery holder stays in the hazardous environment. Greening in the same field of endeavor, however, discloses the limitation. (Greening, ¶0025; The housing 100 components (e.g., main body 102, top cover 104, and bottom cover 106) may be made from steel, aluminum, a plastic, or other durable material suitable for use in a drilling environment.; ¶0030; As shown, the pocket 136 includes a pocket cover 138 configured to seal the pocket 136 from the environment surrounding the sensor module 50. As will be appreciated, the pocket cover 138 may be removable to enable access to the battery 134) Consequently it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Hadi with the known technique of a holder for housing the barriers in a hazardous environment, as taught by Greening since the sub’s operations are carried out in a hazardous, i.e. drilling rig apparatus, environment. (Hadi, Abstract and ¶0015 and Greening, ¶0025)

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of McLaughlin in view of in view of Monteleone et al. (USP 5,904,414)(hereinafter Monteleone)
Regarding claim 61, Greening discloses wherein the battery holder comprises a removable end cap, (Greening, ¶0030; As shown, the pocket 136 includes a pocket cover 138 configured to seal the pocket 136 from the environment surrounding the sensor module 50. As will be appreciated, the pocket cover 138 may be removable to enable access to the battery 134)
Greening does not specifically discloses a spring and therefore does not disclose and spring formed in the battery housing to urge the battery partially out of the battery housing when the end cap is opened, said spring and end cap serving to prevent electrical connection of the battery to battery holder until a predetermined number of threads of the battery cap have been engaged, thus sealing off a flame path and isolating the battery from the hazardous environment before electrical contact is made.  Monteleone in the area of the use of commercial batteries to provide power in hazard environment, however, discloses the limitation. (Monteleone, Fig. 17 and Col. 4, Lines 7-30;  A large coil spring 42 is compressed … end of the battery carriage 20. …The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 attached to a forward endwall 46 of the battery carriage 20. This arrangement provides an ON/OFF switch in the  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Greening with the known technique of providing a spring as taught by Monteleone, in order to reduce the ignition and explosion risk in flammable gas environments. (Monteleone, Col. 1, Lines 6-10)

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of in view of Monteleone.
Regarding claim 68, Hadi discloses a method of replacing a battery in the sensor sub according to claim 56:
a sensor sub for use in a tubular handling system, (Hadi, Figs. 2A-4 and ¶0028; FIG. 2A, a side view cross-section of an exemplary instrumented saver sub 150 according to one or more aspects of the present disclosure; ¶0031; the saver sub 150 also includes a slip ring 226 to transfer power and commands between a control circuit 220; ¶0047; The saver sub 150 illustrated in FIG. 3 also includes a slip ring 226 to transfer power and commands between a control circuit 220 in the body (male portion 312 illustrated in FIG. 3) of the saver sub 150. ¶0053; The control circuit 220 includes a processor 402, a memory 404, a battery 406, a transceiver 408, )
 wherein said sensor sub is removably connected below a top drive of the tubular handling system (Hadi, Fig. 1 and ¶0019; A quill extending from the top drive 140 is attached to a saver sub 150 configured according to embodiments of the present disclosure, which is attached to a drill string) 
and replaces a saver sub (Hadi, Figs. 2A-3 and ¶0015;  the present disclosure include a drilling rig apparatus for mitigating stick-slip using an instrumented saver sub that may be utilized with any of a variety of differently arranged top drives; ¶0046; At the proximal end 206, a box 218 is threaded to threadably engage with a pin of the quill 145. At the distal end 208, a pin 222 is threaded to threadably engage with a box of the drill string 155.) 
said sensor sub comprising a sensor sub sensor, for collecting raw data relating to operation of the tubular handling system, (Hadi, Figs. 2A-4 and ¶0059; The sensor(s) 410 may include one or more sensors integrated with, or coupled to, the saver sub 150. For example, the sensors 410 may include an axial load sensor that detects the load on the saver sub 150 between the top drive 140 and the drill string 155. Another sensor may include a rotary RPM sensor to sense rotations of the drill string 155 at the saver sub 150. Another )
digitizes said raw data (Hadi, ¶0054; The processor 402 may have various features as a specific-type processor. For example, these may include a central processing unit (CPU), a digital signal processor (DSP),)
and transmits the raw data to a remote receiver hub. (Hadi, Fig. 4 and ¶¶0066-0068; Further, the human machine interface 422 may include a user interface 426 with a simplified display 424 or, in some embodiments, not include the display 424…The display 424 may be used for visually presenting information to the user in textual, graphic, or video form… the user interface 426 and/or other components within the scope of the present disclosure support operation and/or monitoring from stations on the rig site as well as one or more remote locations with a communications link to the system, network, LAN, WAN, Internet, satellite-link, and/or radio, among other means.)
in a hazardous environment, (Hadi, Figs. 2A-3 and ¶0015; the present disclosure include a drilling rig apparatus for mitigating stick-slip using an instrumented saver sub that may be utilized with any of a variety of differently arranged top drives;)
Greening, ¶0025; The housing 100 components (e.g., main body 102, top cover 104, and bottom cover 106) may be made from steel, aluminum, a plastic, or other durable material suitable for use in a drilling environment.; ¶0030; As shown, the pocket 136 includes a pocket cover 138 configured to seal the pocket 136 from the environment surrounding the sensor module 50. As will be appreciated, the pocket cover 138 may be removable to enable access to the battery 134) Consequently it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Hadi with the known technique of providing a battery holder as part of the sensor sub, as taught by Greening in order to contain the suggested batteries of Hadi, within the sensor sub. (Greening, ¶0025)
While Greening discloses the use of a battery holder Greening does not discuss the details of the battery holder and therefore does not disclose said battery holder comprising battery housing having an electrical contact area, a removable end cap, and spring formed in the battery housing; b) placing a battery in the housing, wherein said spring is extended to prevent contact of the battery with the electrical contact area in the battery housing; c) engaging the end cap to the housing at least a minimum distance to seal off a flame path and isolate the battery from the hazardous environment; and d) Monteleone, Fig. 17 and Col. 4, Lines 7-30; A large coil spring 42 is compressed between the rear of the reflector 26 and the forward end of the battery carriage 20. The spring 42 makes an electrical contact between a conductive member 43 on the forward end of the battery carriage 20 and a peripheral rear shoulder 26a of the metal reflector 26. … The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 (FIG. 17) attached to a forward endwall 46 of the battery carriage 20. This arrangement provides an ON/OFF switch in the electrical circuit comprised of the three C batteries 14, 16 and 18, the conductive contact members in the battery carriage 20 (hereafter described in detail), the bulb 24, the coil rivet 40, the coil spring 42 and the two separate leads that connect the rivet 40 and reflector 26 to the corresponding terminals of the bulb 24.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Greening with the known technique of providing a battery holder as taught by Monteleone, in order to reduce the ignition and explosion risk in flammable gas environments. (Monteleone, Col. 1, Lines 6-10)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687